November 16, 2021 have been fully considered but they are not persuasive.
Applicant’s principal arguments are as follows:
A)	The carbonaceous material prepared by both of Takami’s methods (1) and (2) is graphite.
B)	Takami’s Examples 1 to 6 show that each carbonaceous material prepared by method (1) or (2) had an interplanar spacing of about 0.336 nm, which is indicative that the carbonaceous material corresponded to graphite.
C)	Komatsu’s Example 3 is similar to Comparative Example 1 of the present application.
D)	Regarding the difference in environment (inert atmosphere versus oxygenated atmosphere), whichever atmosphere is used, the end product in Kobayashi and Takami is graphite.

In response to Applicant’s arguments, please consider the following comments:
A)	It is not agreed that the carbonaceous material prepared by both of Takami’s methods (1) and (2) is graphite.  While Takami’s method (1) species a graphitized carbon-based material as a starting material, and explicitly outlines why a ungraphitized carbon-based material should not be used, Takami’s method (2) requires only a carbon-based material and include nothing in the description thereof that would discourage the use of an ungraphitized carbon-based material.  Indeed, among the carbon-based materials that may be used in method (2), Takami lists coke, mesophase pitched-based fiber and mesophase pitch-based globule as exemplary carbon-based graphitized coke, graphitized mesophase pitch-based fiber, and graphitized pitch-based globule (see col. 7, lines 30-33 and col. 8, lines 1-4).
B)	Of Takami’s Examples 1 to 6, only Example 3 exemplifies Takami’s method (2), and even then, Example 3 only exemplifies Takami’s method (2) when heat treatment is performed at the highest permissible temperature of 3000 °C.  The same method performed at a lower temperature would be less likely to result in a graphitized structure, or at least a lesser degree of graphitization.  It is noted that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971) (See MPEP § 2123).  It is further noted that the claims are directed only to a “hardly graphitizable carbonaceous material” rather than a wholly ungraphitized carbonaceous material.  
C)	The teachings of Komatsu are in no way limited to the scope in Example 3 in view of Komatsu’s teaching, acknowledge by Applicant, that “the process of performing a de-mineral operation is not particularly limited”.  Indeed, should one of ordinary skill in the art desire a greater degree of de-mineralization, it is well with the ambit of the ordinary artisan to perform the demineralization operation for longer than the 1 hour which is taught in Example 3.  As noted above, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971) (See MPEP § 2123).
D)	As discussed above, it is not agreed that the end result of Takami’s method (2) is necessarily graphite.  While Takami’s method (2) may be used to produce a graphitized material, it is clear that method (2) permits the ungraphitized materials which cannot be utilized in Takami’s method (1).


/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727